297 F.2d 535
UNITED STATES of America, Appellee,v.William L. SAWYER, Appellant.
No. 8443.
United States Court of Appeals Fourth Circuit.
Argued January 3, 1962.
Decided January 9, 1962.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Chief Judge.
F. Hooper Bond (Court-appointed counsel), Baltimore, Md., for appellant. J. Hardin Marion, III, Asst. U. S. Atty., Baltimore, Md. (Joseph D. Tydings, U. S. Atty., Baltimore, Md., on brief), for appellee.
Before SOPER, HAYNSWORTH and BRYAN, Circuit Judges.
PER CURIAM.


1
The judgment in this case is affirmed on the opinion of the District Judge, U. S. v. Copes, D.C., 191 F.Supp. 623.


2
Affirmed.